Petition for Writ of Mandamus Denied and Opinion filed December 5, 2019.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00940-CV

                                In re R.J., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              308th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-37155

                         MEMORANDUM OPINION

      On Friday, November 22, 2019, relator R.J. filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. The petition does not challenge any order, judgment or ruling by the Honorable
Gloria E. Lopez, presiding judge of the 308th District Court of Harris County and
no order was attached to the petition for writ of mandamus.

      We deny the petition for writ of mandamus.


                                       PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.